Citation Nr: 0600847	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected migraine headaches, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to May 1998 
and from February 1999 to May 2002. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

In the April 2003 rating decision, service connection was 
granted for migraine headaches; a noncompensable (zero 
percent) rating was assigned.  The veteran filed a timely 
notice of disagreement (NOD).  In a September 2003 rating 
decision, 
a 10 percent disability rating was assigned.  The RO issued a 
statement of the case (SOC) in November 2004.  Later in 
November 2004, the veteran filed a timely substantive appeal.

In April 2005, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having carefully considered the matter, the Board 
believes that this case must be remanded for further 
evidentiary development.

The veteran testified at his April 2005 hearing that he was 
getting medications for his headaches from the VA Medical 
Center (VAMC) in Madison, Wisconsin, and that he underwent an 
annual visit to his primary care doctor at that facility.  
See the hearing transcript, page 8.  Because there is 
outstanding medical evidence that could conceivably be 
relevant to the matter on appeal, the records from the VAMC 
in Madison, Wisconsin, must be obtained.  

This case is therefore REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records of the veteran from the Madison 
VAMC.  Efforts to obtain these records 
should be memorialized in the veteran's 
VA claims folder.  Any such treatment 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  After the development requested above 
has been completed, and after undertaking 
any additional evidentiary and/or 
procedural development which it deems to 
be appropriate, VBA should again review 
the record and readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion, legal 
or factual, as to the merits of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
particular, the veteran should submit any evidence in his 
possession showing the severity of his service-connected 
migraine headaches.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

